Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code), the undersigned officer of National Commerce Corporation (the “ Company ”), does hereby certify, to such officer’s knowledge, that the Quarterly Report on Form 10-Q for the quarter ended June 30, 2017 of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and information contained in the Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 9, 2017 /s/ Richard Murray, IV Richard Murray, IV President and Chief Executive Officer
